Tishman Constr. Corp. v United Hispanic Constr. Workers, Inc. (2017 NY Slip Op 07967)





Tishman Constr. Corp. v United Hispanic Constr. Workers, Inc.


2017 NY Slip Op 07967


Decided on November 14, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 14, 2017

Richter, J.P., Mazzarelli, Kahn, Moulton, JJ.


150585/11 -4962N 4961 4960

[*1] Tishman Construction Corp., et al., Plaintiffs-Respondents,
vUnited Hispanic Construction Workers, Inc., Defendant-Appellant. David Rodriguez, Nonparty Appellant.


Trivella & Forte, LLP, White Plains (Christopher A. Smith of counsel), for appellant.
Milman Labuda Law Group PLLC, Lake Success (Joseph M. Labuda of counsel), for respondents.

Order, Supreme Court, New York County (Anil C. Singh, J.), entered January 27, 2016, which, after a hearing, found defendant United Hispanic Construction Workers, Inc. (UHCW) and nonparty David Rodriguez guilty of civil contempt for, inter alia, failure to abide by the stipulation, and order of the same court and Justice, entered May 22, 2012, and imposed a $1,000 fine on UHCW and a $500 fine on Rodriguez, in addition to awarding attorney fees, costs and expenses, and disbursements, unanimously affirmed, without costs.
The court properly found that appellants disobeyed the stipulation and order, which was negotiated by the parties and set forth the conditions for protests held by UHCW. These conditions expressed an unequivocal mandate of which appellants were well aware, and their violation of the order prejudiced plaintiffs' right to conduct business without disturbance, thus justifying the finding of contempt (see El-Dehdan v El-Dehdan, 26 NY3d 19 [2015]; McCain v Dinkins, 84 NY2d 216 [1994]).
The court properly exercised jurisdiction over Rodriguez, who is president of UHCW and who signed the 2012 stipulation and order that was subsequently violated. Although Rodriguez was not personally served in the action, it is undisputed that he was involved in the negotiation of the stipulation, and was knowledgeable of the conditions set forth therein. Furthermore, the evidence presented at the contempt hearing demonstrated that Rodriguez himself violated the court's mandates. Under these circumstances, Rodriguez, even as a nonparty, can be punished for UHCW's violations of the stipulation and order (see 1319 Third Ave. Realty Corp. v [*2]Chateaubriant Rest. Dev. Co., LLC, 57 AD3d 340 [1st Dept 2008]).
We have considered appellants' remaining arguments and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: NOVEMBER 14, 2017
CLERK